Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/965,250 received July 27, 2020. Claims 1-9 are canceled, and claims 10-12 are newly added.
Allowable Subject Matter
Claims 10-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 10,636,407.  The claims comprise a novel method of masking the sound of the main electrical contactor by controlling the contactor to be activated at the time of a door unlocking process.
Regarding Claim 10: Though the prior art discloses a method for masking a noise generated by a contactor operation by controlling the power to the contactor to control the mechanical characteristics thus affecting the sound/noise made by the contactor and/or mounting the contactor on material to absorb/dampen the sound/noise, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of: 
initiating an unlocking process for unlocking one or more doors of the motor vehicle, the initiating representing a triggering condition;
in response to the initiating, closing at least one main contactor assigned to a battery of the motor vehicle, wherein the closing the at least one main contactor generates the first noise; and in response to detecting the triggering condition, superimposing at least one second noise on the first noise to mask the first noise, wherein the at least one second noise comprises an unlocking noise generated during the unlocking process.
Regarding Claim 12: Though the prior art discloses a motor vehicle configured to mask a noise generated by a contactor operation by controlling the power to the contactor to control the mechanical characteristics thus affecting the sound/noise made by the contactor and/or mounting the contactor on material to absorb/dampen the sound/noise, it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of:
initiate an unlocking process for unlocking one or more doors of the motor vehicle, the initiating representing a triggering condition;
in response to the initiating, close at least one main contactor assigned to a battery of the motor vehicle, wherein the closing the at least one main contactor generates the first noise; and in response to detecting the triggering condition, superimpose at least one second noise on the first noise to mask the first noise, wherein the at least one second noise comprises an unlocking noise generated during the unlocking process.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859